Title: III. Extracts from Speech of William Pitt, April 1790
From: Unknown
To: 


Extracts from a Speech of Mr. Pitt’s in the British house of Commons published in a London Gazette of April—1790.


The exports of GBritainSterg. £18.513.000
N.B. of this Sum £13.494.000. was Bh. Manufactures
Imports£17.828.000

Manufactures exported in 1774 were £10.342.000.0.0, so that article is increased £3.152.000



9224 Vessels in 1773 navigated by 63,000 Seaman.
}
Tonnage


11.085 do. in 1778  83000 do.


not mentioned. N.B. It is remarkable that he did not give the Navigation or Seamen of 1790.
Revenues of 1788–9—£15.723.000
Do…1789.90..15.846.000

A statement of the Duke of Portlands of 1783 states the manufactures of G.Britain to have then been £54.000.000 of which sum £17.000.000 were for the Woolen Branch and near £11.000.000 in that of Leather.
The exports of G.Britain by an actual return of the Inspector Genl. of their customs was in 1764. £16.512.403 and the imports £10.364.307 balance of trade therefore in 1764 £6.148.096 and as above stated by Mr. Pitt in 1790 £685.000, or about three millions of dollars.
